DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Status of Claims
This non-final office action is responsive to Applicant’s submission filed 12/29/2021. Currently, claims 42-51 and 53-57 are pending. Claims 42, 53 and 57 have been amended. Claims 1-41 and 52 have been canceled. No newly added. 

Claim Objections
Claim 53 is objected to because of the following informalities: claim 53 depends on itself. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-51 and 53-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claims recite systems for vehicle battery recommendation to a user. 
Exemplary claim 42 recites in part, 
receive input from the user input device in response to the one or more displays prompting the customer to enter a vehicle type request…; 
communicate at least a portion of the input, including the vehicle year, the vehicle make, the vehicle model, and the vehicle engine…;
cause the visual display to display a selected vehicle battery of a plurality of vehicle batteries and display an image of the selected vehicle battery to enhance confidence of the customer in making the selection…; 
receive input from the user input device in response to the one or more displays…; 
communicate the one or more problems that are being experienced with the vehicle to the remote database…; and 
wherein the selection of the selected vehicle battery is further based on the one or more problems that are being experienced with the vehicle.
The claim recites the limitations of 1) collecting user input, 2) analyzing and processing the received user input, and 3) displaying the result (a recommendation See MPEP 2106.04(a)(2)(III)[(A)&(C)]
This judicial exception is not integrated into a practical application because the additional elements of “displaying one or more request prompts” is recited at a high level of generality (i.e. presenting data) and amounts to mere data display, which is a form of insignificant extra-solution activities. The recited “processing circuit”, “memory”, “user input device” and “visual display” are recited at a high level that amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(a)(II) & 2106.05(g)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element (processor, memory, user input device and visual display) amounts to no more than mere instructions to apply the judicial exception using a generic computer component. See MPEP 2106.05(f)(2)

Dependent claims 43-51 and 53-57 recite limitations directed to the abstract idea, and do not integrate the abstract idea into a practical application nor provide an inventive concept. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited and/or relevant prior art teaches or suggests the combination: 
“cause the visual display to output one or more displays prompting the customer to enter one or more problems that are being experienced with the vehicle, 
receive input from the user input device in response to the one or more displays prompting the customer to enter the one or more problems that are being experienced with the vehicle, 
communicate the one or more problems that are being experienced with the vehicle to the remote database and processing system via the network interface, 
wherein the selection of the selected vehicle battery is further based on the one or more problems that are being experienced with the vehicle”, as recited in claim 42. 

Response to Arguments
Applicant's arguments filed 12/29/2021 with respect to claims 42-51 and 53-57 under 35 USC § 101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
The Subject Matter Eligibility Guidelines (hereinafter SME) set forth a two-step framework of patent subject matter eligibility analysis. In the instant case, the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1
Claims 42-51 and 53-57 are directed to a device (system) for vehicle battery recommendation to a user. 

Step 2A: Prong One
Exemplary claim 42 recites in part, 
receive input from the user input device in response to the one or more displays prompting the customer to enter a vehicle type request…; 
communicate at least a portion of the input, including the vehicle year, the vehicle make, the vehicle model, and the vehicle engine…;
cause the visual display to display a selected vehicle battery of a plurality of vehicle batteries and display an image of the selected vehicle battery to enhance confidence of the customer in making the selection…; 
receive input from the user input device in response to the one or more displays…; 
communicate the one or more problems that are being experienced with the vehicle to the remote database…; and 
wherein the selection of the selected vehicle battery is further based on the one or more problems that are being experienced with the vehicle.
The claim recites the limitations of 1) collecting user input, 2) analyzing and processing the received user input, and 3) displaying the result (a recommendation based on the analysis). Under its broadest reasonable interpretation, the claim limitations are directed to collecting information, analyzing the collected information, and displaying the results of the analysis. The claim limitations can practically be performed in the human mind, and hence recites an abstract idea (mental process). See MPEP 2106.04(a)(2)(III)[(A)] 
In Mortgage Grader, the claim was directed to a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. The claim recited a computer used as a tool to perform a mental process. The Federal Circuit court determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. 
In Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to 
Similarly, in the instant case, other than the recitation of a “processor”, “memory”, “user input device” and “visual display”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of a generic processor, memory, user input device and visual display, does not take the claim limitation of the mental processes grouping. 
Accordingly, the claim limitations recite an abstract idea

Step 2A: Prong Two
MPEP 2106.04(d)(1) states, 
…However, the improvement analysis at Step 2A Prong Two differs in some respects from the improvements analysis at Step 2B. Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology… "the word "improvements" in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B. 
With respect to “improvement to any other technology or technical field”, MPEP 2106.05(a)(II) states, 
McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103… The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. 
In addition, MPEP 2106.05(a)(II) states, 
Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology… Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. 

Applicant’s specification explains that automotive vehicles parts and products are most often purchased from retailers or various types of garages or parts outlets. Due to the considerable range of makes and models of vehicle, the proper selection can pose real problems, particularly for the relatively uninformed consumer, but also for store personnel, who may not be familiar with all possible choices, or the differences between them. To accommodate such situations, various interactive tools have been developed, many of which are intended for in-store use, such as in a point-of-sale display. However, such systems may be difficult and unintuitive to use, adding some benefit, but leaving the consumer with little confidence in recommendations or suggestions that the systems may make. (See paragraph 0005)
Paragraph 0007 of Applicant’s specification describes the present invention relation to a system for selection of a motor vehicle component. The system may include a point of sale interface configured to interactively provide a series of user viewable displays and audio prompts for selection of a product by identification of a vehicle in which the 
From the above paragraphs and other cited portions of the specification (See Applicant’s Remarks), Applicant’s specification fails to describe or set forth the improvement to the underlying and/or existing technology for vehicle battery recommendations. Specifically, the specification fails to set forth the improvement to the computer (or underlying computer itself) or improvement to computer display technological field. The specification describes providing user-viewable displays for identifying a device (such as a vehicle), identifying a product (such as a battery) for use in the device, and providing information relating to product recommendation, purchasing, installation, and so on. However, the specification fails to describe improvement to the computers or computer display technology. 
Thus, as a whole, the claim limitations recite an abstract idea, and do not integrate the abstract idea into a practical application to improve the functioning of other technology or technological field. 
   
Step 2B
As discussed above under Step 2A: Prong Two, the claim limitations in light of the specification fails to set forth improvement(s) to the underlying and/or existing technology for vehicle battery recommendations. Specifically, the specification fails to set forth the improvement(s) to the computer (or underlying computer itself) or improvement to computer display technological field. The specification describes improvement to the business process (enhanced customer experience) but did not improve computers or computer display technology. 
Unlike rejections under 35 U.S.C. 102 and103, which are evidenced base, a 35 U.S.C. 101 rejection is not evidence based but rather is a matter of law. 
In DDR Holdings, the court held that the claim addresses a business challenge (retaining website visitors) that was particular to the Internet and the claimed solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. However, in the instant case, the claims provide a business solution of enhancing customer confidence in making a battery selection. The claims use computer-technology in providing the claimed business solution. The recited computer elements serve as tools upon which the abstract idea is implemented. 
In BASCOM, the court determined that the claimed combination of limitations did not simply recite an instruction to apply the abstract idea of filtering content on the Internet. BASCOM Global Internet Servs. v. AT&T Mobility, LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016). Instead, the claim recited a "technology based solution" of filtering content on the Internet that overcome the disadvantages of BASCOM, the design permitted the invention to have a filtering tool with the benefits of a filter on a local computer and the benefits of a filter on an ISP server. The benefits in BASCOM were possible because of customizable filtering features at specific locations remote from the user. It was held that the claims were a technical improvement over prior art technologies and served to improve the performance of the system itself. In the present case, the additional elements (or combination of elements) amounts to no more than mere instructions to apply the judicial exception using a generic computer component. See MPEP 2106.05(f)(2) 
Accordingly, the claimed invention (viewed as a whole) is directed to a judicial exception (i.e. abstract idea) without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687